DISSENTING OPINION
Mollison, Judge:
I find myself unable to agree with the finding of my colleagues that the petitioner in this case failed to support its petition by satisfactory evidence.
I have read the record carefully, and it seems to me that it shows a situation which to a businessman of ordinary reason and prudence would indicate that the shipment involved was the last shipment which would be made at the price which had been in effect for over a year. The letter referred to future shipments, made after January 19, 1948, which would be in 20-yard rolls. The involved shipment was in 24-yard rolls. The price per roll was not changed, but the length of the roll was changed, thus changing the per yard price.
To my mind, an ordinary businessman would consider that he had gotten “under the wire” with his order at the old price. There does not seem to be any question but that payment for the shipment was made on the basis of the old price. The secretary of the petitioner, who was the responsible officer who testified at the trial, frankly admitted that, although his firm had been importing merchandise for 40 years, the fact that the date of exportation, and not the date *365of purchase, invoice, or lading, controlled for customs valuation did not enter his mind at the time. This mental lapse on a customs technicality, it seems to me, should not deny remission. The fact is, from a business standpoint, he was warranted in believing that the old price represented the correct value, while from a customs standpoint he was not. The standard imposed, however, is that of a reasonable and prudent businessman, and not a skilled customs expert.
Moreover, I do not think that the fact that the letter was not shown to the customs authorities until an investigation was made after entry should be held against the petitioner. Having honestly, but mistakenly, concluded that the letter controlled shipments other than the involved shipment, I think the officers of the petitioning company were not required to advise the customs authorities of its receipt. Had they done so, perhaps it might have demonstrated some virtue on their part, but their failure to show the letter does not demonstrate any lack of good faith, when the explanation for that failure is shown to be an honest mistake.
I do not think that the facts in the Westerfield. case, cited by the majority, parallel those in the case at bar. There, the petitioner was, at the time of entry, in possession of two invoices for the same shipment, each showing a different price. Here, the petitioner was advised that subsequent shipments would be at a higher per yard price, and I would hold that the facts adduced at the trial warrant a finding in petitioner’s favor.